Opinion by
Judge Pryor:
The appellants are resisting the recovery in this case upon the single ground that the original patent to May is void for uncertainty.
They are without title or even the right of entry and the appellee having shown a chain of title from commonwealth down was entitled to the judgment rendered.
The patents to May contained 51,500 acres with a well defined boundary containing a reservation as to certain lands already entered by other parties and whose names and the quantity of the land entered are found in the face of the patent. The jury found that no part of the land claimed was embraced within any of the exceptions or reservations made in the patent to May.
The evidence therefore was conclusive as to appellee’s title and the patent sufficiently specific to authorize a recovery when it is made to appear that the land sued for is no part of the land already patented by other parties within the patent boundary. This case is unlike Hamilton v. Fugate, 81 Ky. 366. The face of that patent showed a purpose to appropriate whatever vacant lands might be within a boundary without regard to the rights of others or indicating the location or ownership of the reserved land within the boundary. It was a patent for four thousand eight hundred and sixty-six acres of land, excluding sixty thousand acres of prior grants. To whom the grants or entries were made, the number of acres and the location were all left indefinite and without any means of ascertaining the land to which the patentee was entitled.
The judgment in this case is affirmed.
James Wortham, for appellants.
G. W. Stone, W. L. Conklin, N. £>. Montgomery, for appellees.